PER CURIAM:
Epitomized Opinion
This is a personal injury ease in which a boy eight years of age was struck and injured by the auto truck of plaintiff in error, at a street intersection in Cleveland.
The charges of negligence are excessive speed, careless and negligent operation of the truck, and failure to sound a warning.. The points of error claimed are to improper admission of testimony and that the verdict and judgment are against the weight of the evidence.
The testimony complained of is that Clark, a boy sixteen years of age at the time of the trial, and thirteen years old at the time of the mishap. He testified as to the speed of the auto. It is urged that, by reason of his youth and inexperience, Clark was not qualified to give testimony as to the speed. This question goes to the weight to be given to his testimony and not to his competency. The admission of the testimony was not error.
While the evidence in the case on the important points is conflicting, the questions turn in the main on the credibility of the witnesses. This was for the jury to determine. We find no error in the record and the judgment is affirmed.